SELYA, Circuit Judge,
(concurring in part and dissenting in part).
I join unreservedly in the majority’s treatment of two of these cases, and write separately only to comment on the consolidated appeals concerning the two professional firefighters, Jose Manuel Figueroa Rodriguez and Luis Raul Roig Perez. As I stated in the panel opinion in the firefighters’ cases, 878 F.2d 1488, I continue to see “a fundamental difference between a public safety agency, such as the Fire Service or a police department, on the one hand, and a social service agency on the other.” Id. at 1490. Although I admire the force of Judge Breyer’s arguments on the point, ante at 1484-1485, I remain of the opinion that the ultimate question should have been reserved for trial, and the district court’s denial of summary judgment at this stage of the proceedings should be affirmed. To that extent, I respectfully dissent from the majority’s disposition of Nos. 87-1319 and 87-1320.